*109Voto separado de conformidad emitido por el
Juez Asociado Señor Fuster Berlingeri.
En general estoy conforme con el análisis que hace la mayoría en su opinión respecto al asunto ante nuestra con-sideración en este caso. También coincido en general con los pronunciamientos normativos que se expresan en la opinión mayoritaria.
No obstante, formulo este voto separado de conformidad para comentar una peculiaridad que confrontamos en Puerto Rico cuando interpretamos nuestra Constitución, lo cual claramente se refleja en la opinión de la mayoría.
Como bien se discute en el Acápite IV A de la opinión mayoritaria, el asunto de la inmunidad soberana fue ob-jeto de un amplio debate durante la Convención Constitu-yente de Puerto Rico. Allí prevaleció finalmente un claro criterio sobre este asunto, que constituye la intención defi-nitiva de los que redactaran nuestra ley fundamental. La posición incuestionable que asumió la mayoría de la Cons-tituyente fue en el sentido de que las limitaciones al prin-cipio de inmunidad soberana —que fueran menester adop-tar— serían aquellas que la Asamblea Legislativa decidiese establecer posteriormente en el ejercicio de sus facultades constitucionales. Es decir, la Convención Cons-tituyente rehusó conculcar palmariamente el principio de inmunidad soberana al dejar el asunto de su extensión y magnitud a la discreción de la Asamblea Legislativa de Puerto Rico.
A la luz de esta clara y terminante intención de la ma-yoría de los miembros de la Convención Constituyente, el análisis del planteamiento de la inconstitucionalidad —de ordinario— no debía requerir nada más que dilucidar y exponer cuál fue la intención de los que redactaron la Constitución. No debería ser necesario realizar, también, *110un análisis independiente de la cuestión de marras, a la luz de las garantías de igual protección de las leyes y del debido proceso de ley de nuestra Constitución, como se hace en la opinión de la mayoría. Es un principio elemental de hermenéutica que la Constitución debe interpretarse integralmente, como un todo armonioso. Inexorablemente, ésta constituye un esquema normativo coherente. No puede suponerse que una cláusula de la Constitución or-dene o autorice lo que otra cláusula prohíbe. No puede su-ponerse que la Constitución se aprobó con determinada fi-nalidad en cuanto a un asunto, pero que algunas disposiciones de ésta permiten o requieren una finalidad contraria respecto a ese mismo asunto. Como dijimos en Fuster v. Busó, 102 D.P.R. 327, 339 (1974), “[l]as constitu-ciones no son autodestructivas. Billings v. U.S., 232 U.S. 261 (1914). ... no debe presumirse que una cláusula, de la Constitución ... destruye el propósito de otra cláusula del mismo documento”. Por ello, una vez se ha explorado y se ha puesto de manifiesto la intención sobre el particular de los que formularon la Constitución, no debería ser necesa-rio examinar por separado otras fuentes de este documento ya que el resultado tendría que ser el mismo. La investiga-ción de otras disposiciones constitucionales parecería ser, en el mejor de los casos, una redundancia innecesaria.
Ahora bien, lo que de ordinario sería la técnica de inter-pretación constitucional apropiada no es siempre la que tenemos que seguir en nuestra jurisdicción. En Puerto Rico tenemos la peculiaridad de que nos hemos comprometido a interpretar las garantías fundamentales de nuestra Cons-titución de manera conforme con la interpretación que el Tribunal Supremo de Estados Unidos le dé a las garantías similares de la Constitución norteamericana. Desde R.C.A. v. Gobierno de la Capital, 91 D.P.R. 416, 427 (1964), hemos resuelto invariablemente que:
...los poderes públicos y los tribunales del Estado Libre Aso-*111ciado harán efectivas e interpretarán las disposiciones de la Carta de Derechos de manera compatible con la protección que ofrecen a esas libertades básicas y garantías personales iguales o similares disposiciones de la Constitución de los Estados Uni-dos, y no en menor grado de protección, según éstas son o sean interpretadas y aplicadas por el Tribunal Supremo de Estados Unidos ....
Por ello, y no porque nuestra ley fundamental no sea internamente armoniosa y coherente, es que resulta inevitable en muchos casos —como el de autos— dilucidar la cuestión ante nos no sólo a base del historial de nuestra Constitución, sino además aisladamente con arreglo a otras cláusulas de la misma, para examinar los contenidos adicionales que por superposición éstas puedan tener, a la luz de las normas federales pertinentes. Por eso, para mí se justifica que en la opinión de la mayoría se haga lo que de otra forma sería improcedente: primero analizar “si la doctrina de la inmunidad soberana es inconsistente con nuestro ordenamiento constitucional” (opinión mayorita-ria, pág. 46), para luego examinar aparte si es compatible con las garantías de nuestra Constitución sobre la igual protección de las leyes y el debido proceso de ley.